Citation Nr: 0324836	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 40 percent rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating decision that 
denied an increased rating in excess of 40 percent rating for 
lumbosacral strain.  The Board remanded the case for further 
development in December 1997.  An RO hearing was held in 
March 2000.  The Board again remanded the case in May 2001.


REMAND

The veteran's only established low back condition is 
lumbosacral strain, which the RO has rated as 40 percent 
disabling under under Diagnostic Code 5295.  The file shows 
that the veteran also has degenerative disc disease of the 
low back, and such has long been considered to be non-
service-connected (see, e.g., April 1984 RO decision).  At 
the March 2000 RO hearing and in written statements, the 
veteran's representative essentially argued that degenerative 
disc disease of the low back should be service connected, on 
a direct basis or secondary to service-connected lumbosacral 
strain, and if degenerative disc disease were service 
connected it could be rated under Diagnostic Code 5293 for 
intervertebral disc syndrome and a higher  rating under such 
code would be possible.  An August 2000 VA examination of the 
spine was provided, but the examination report indicates that 
the claims folder was not available to the doctor, and the 
doctor did not address the etiology of the veteran's 
degenerative disc disease of the low back.

In May 2001, the Board remanded this matter indicating that 
the question of service connection for degenerative disc 
disease of the low back appears to be intertwined with the 
pending appellate issue of an increased rating for service-
connected lumbosacral strain.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Accordingly, the Board's May 2001 remand 
included instructions to schedule the veteran for a VA 
examination to address the etiology of his degenerative disc 
disease of the low back.

A report in the claims folder indicates that the veteran was 
scheduled for a VA examination to be held on October 9, 2002.  
The notice letter for this examination was sent on October 2, 
2002.  On October 7, 2002, the veteran's spouse called 
indicating that the veteran would be out of town on the day 
of the scheduled examination.  During the call, the report 
indicates that the veteran's spouse was then informed on a 
new VA examination to be held on October 21, 2002.  A follow-
up scheduling letter was sent to confirm the examination on 
October 8, 2002.  A report in the claims folder notes that 
the veteran failed to report for the VA examination scheduled 
on October 21, 2002, even though he kept an eye appointment 
at the same location on the same date.  

In November 2002, the RO issued a rating decision which 
denied service connection for degenerative disc disease of 
the lumbar spine.  The RO also issued a supplemental 
statement of the case which confirmed and continued the 40 
percent rating assigned to the veteran's lumbosacral strain.   

In July 2003, a brief was received from the veteran's 
representative which contends that the veteran did not 
intentionally fail to report for his examination, but there 
was some type of clerical error.  The representative notes 
that the veteran attended an eye examination on the same date 
at the same location.  It is possible that the veteran was 
not informed of the VA examination scheduled for him on 
October 21, 2002.  In the judgment of the Board, scheduling 
of another VA examination is warranted, and any ongoing 
medical records should be obtained.  

Accordingly, this case is remanded for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined of treated 
him for a low back condition during and 
since September 2002.  The RO should then 
obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo VA orthopedic and 
neurological examination to: (1) 
determine the current severity of his 
service-connected lumbosacral strain, and 
(2) express an opinion regarding the 
etiology of degenerative disc disease of 
the low back.  A copy of the notice to 
report for examination should be placed 
in the claims folder.  The claims folder 
must be made available to and reviewed by 
the examining physician in conjunction 
with the examination.  All signs and 
symptoms should be reported in detail, 
including those solely due to lumbosacral 
strain and those solely due to 
degenerative disc disease/intervertebral 
disc syndrome of the low back. 

Based on examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the likely date of onset of the 
veteran's degenerative disc disease of 
the low back, and whether the 
degenerative disc disease of the low back 
is secondary to the already service-
connected lumbosacral strain.

3.  The RO should then re-adjudicate the 
intertwined issue of service connection 
for degenerative disc disease of the low 
back, on a direct basis or as secondary 
to service-connected lumbosacral strain.  
If this claim is denied, the veteran 
should be notified and be given an 
opportunity to appeal in accordance with 
38 U.S.C.A. § 7105.

4.  The RO should also review the pending 
appellate issue of an increased rating 
for a service-connected low back 
condition (last classified as lumbosacral 
strain), including consideration of the 
newly revised diagnostic codes that 
address the spine, to become effective 
September 26, 2003.  See 68 Fed. Reg. 166 
(Aug. 27, 2003).  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


